DETAILED ACTION 
Claims 1-20 have been examined in this application. Claims 1, 9, and 18 are amended. Claims 19 and 20 are new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Previous informalities have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112(a) have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, on pages 10-11 that the previous combination of references fail to teach the newly amended claim features, The Office finds this argument persuasive, however moot in light of a newfound combination of references which render the newly claimed invention obvious. Details of the rejection are found below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 61/580,569 filed 12/27/2011 under 35 U.S.C. 119(e) is acknowledged. The instant claims receive the benefit of the priority date in full barring any rejections under §112(a) herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system determining a “lactate threshold heart rate”. Examples in the specification are detailed in [0067]-[0068], wherein a threshold heart rate is determined for the user which approximates the user’s lactate threshold heart rate based on a user’s inputted perceived exertion, but this threshold heart rate is merely an approximation of the lactate threshold. In other words, since the user’s actual lactate levels are not measured the exact lactate threshold cannot be determined and must only be estimated using this process.  To remedy such issue, examiner suggests narrowing the scope of the claim to state that the user’s lactate threshold heart rate is estimated or approximated or that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto et al. (US 2010/0292050 A1), herein Dibenedetto (‘2050), in view of Huhtala et al. (US 2008/0109158 A1), and in further view of Lee et al. (US Pub 2005/0107216 A1) and Edwards (US Pub. 2008/0300498 A1).
Re claim 1:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a [maximum] heart rate of the user during a historical workout (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), wherein the training plan specifies at least one workout, and each of the least one workout specifying at least one physical exercise and comprising one or more segments, each segment having a set of performance parameters associated with that least one physical exercise and a set of guidelines based on the set of performance parameters (“The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a generated challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals), 
• a portable device having a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor ("As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), the portable device being configured to be worn by a user during the at least one physical exercise specified (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity. In the embodiment of FIG. 1, the portable fitness monitoring device 100 is clipped to the athlete's 10 waistband at the athlete's 10 hip. In other embodiments, the portable fitness monitoring device 100 the portable device […] comprising data characterizing the training plan, […], wherein the training plan comprises training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to [the] user[…] (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]);
• one or more sensors worn by the user and in communication with the portable device, each of the one or more sensors sensing performance data about the user during the at least one physical exercise in relation to the performance parameters associated with the at least one physical exercise, the performance data characterizing at least one of a physiological measurement of the user, […] for the at least one physical activity, the one or more sensors transmitting the performance data to the portable device for processing by the data processor to determine guidance data associated with the training plan (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100. The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”. Also, see ¶ [0050] wherein “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 to his chest.  The athlete 10 may activate the portable fitness monitoring device 100 by using one or more user input controls 106.  At this time, the portable fitness monitoring device 100 may identify and begin to and according to a selected at least one of the set of guidelines of the at least one workout, the selected at least one of the set of guidelines being selected based on performance data sensed by the one or more sensors, the guidance data determined in real-time based on the performance data of the user, wherein the guidance data is variable based on criteria specified by the training content, the criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance) and
• an audio feedback device configured to be worn by the user, the audio feedback device receiving performance feedback from the portable device and providing, based on the monitored performance data of the user […] and based on the training plan, training content audio to the user that is generated1 in real-time by the portable device, the training content audio comprising guidance audio for the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout […] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see 
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] the portable device being configured to connect with at least one other portable device to create a virtual race associated with the at least one workout, the at least one other portable device associated with a second user, the portable device and the at least one other portable device each comprising data characterizing the training plan, the training plan associated with the virtual race, the portable device monitoring a performance of each user while the user and the second user engage in the virtual race, wherein the training plan compress training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to a plurality of users engaging in the virtual race (at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running along a particular route. Wherein the portable device monitors the all of the participating users performances while engaging the race in real-time, such as their location, heart rate etc. in ¶ [0038]-[0044], [0046], [0057], [0062], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the purpose of integrating live, social competition into the workout plan, for the benefit of motivating the user’s running performance and thereby facilitating their physical training. 
Lee et al. teaches: providing, based on the monitored performance of the user and [a] second user engaged in the virtual race and based on the training plan, training content audio generated in real time by the portable device, comprising guidance audio from the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout and to update the user on the user’s results associated with the virtual race (at least at ¶ [0044] wherein the audio device generates the audio based on converting electrical output signals and ¶ [0057] – [0059], wherein the user engages in virtual running races with the profiles of other racers and the device provides audio feedback indicative of the footsteps of the other runners to the user during the race as well as feedback related to the user’s performance on each interval of the workout based on comparing their performance data to goal data).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) and Huhtala et al. to generate audio feedback of virtual races results to update the user on their performance with respect to other athletes, as taught by Lee et al., for the purpose of avoiding the collection of various audio feedback files for the benefit of reducing the start-up cost and time associated with getting the system started and for the purpose of informing the user of their position within the race in an emphasized fashion to motivate the user to increase their performance and “encourage[] him or her to meet performance goals” (¶ [0059], Lee et al.).
Dibenedetto (‘2050) is also arguably silent on determining the training zones based on a user’s determined lactate threshold heart rate during a historical workout, but Edwards et al. teaches: [an exercise training system, comprising] a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0013], [0020]-[0022], [0025]-[0027], wherein an anaerobic/lactate threshold heart rate for a user is determined during a historical workout and is used to determine training zone ranges based on a percentage of the determined threshold hard rate in Figure 1 and [0031]-[0033]).
Edwards et al., for the purpose of enabling the creation of training zones which will aid in appropriately testing the user’s athletic abilities and improving their training effectiveness ([0024], [0012], Edwards).

Re claim 2:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 1 discloses the claimed invention as described above. In re Claim 2, Dibendetto (‘2050) further discloses, wherein the portable device includes a media player for providing entertainment audio to the user via the audio feedback device (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])”).
Re claim 3:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 2 discloses the claimed invention as described above. In re Claim 3, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”), wherein a volume of the entertainment is temporarily reduced during playback of the guidance audio (at least 
Re claim 4:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 2 discloses the claimed invention as described above. In re Claim 4, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller (see [0118])”).
Re claim 5:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Lee et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 5, Dibendetto (‘2050) further discloses, wherein the audio feedback device includes headphones (“In one embodiment, the audio output device 300 is a pair of headphones 302 (see [0061])”).
Re claim 6:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 1 discloses the claimed invention as described above. In re Claim 6, Dibendetto (‘2050) further discloses, wherein the portable device is a smartphone (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, play music, and do a variety of tasks, thereby constituting a smartphone).
Re claim 7:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 1 discloses the claimed invention as described above. In re Claim 7, Dibendetto (‘2050) wherein the portable device is a music player (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, store and play music, and do a variety of tasks. Wherein thereby music is played through this device subsequently where the music device is described).
Re claim 8:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 1 discloses the claimed invention as described above. In re Claim 8, Dibendetto (‘2050) further discloses, wherein the one or more sensors are in wireless communication with the portable device (“...the sensors 200 may wirelessly transmit uniquely coded data signals that prevent the user's 10 portable fitness monitoring device 100 from receiving data signals from other nearby sensors 200 that are not associated with the user 10 (see [0052])”).
Re claim 9:
Dibenedetto (‘2050) teaches: A system comprising:
• one or more sensors for being worn by a user (“the sensor 200 is a heart rate sensor (see [0054])"), each of the one or more sensors sensing performance data about the user during and/or before at least one physical exercise specified by at least one workout that is specified by a training plan stored in a memory (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”); and “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein; and “One or more workout routines 608 may be received by the portable fitness monitoring device 100 and stored in the memory 104 (see [0078])”. See also ¶ [0050] “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his  a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a [maximum] threshold heart rate of the user during a historical workout (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user), wherein the training plan comprises training content that coaches the user to follow an exercise routine and is used to provide adjustable guidance to the user in real-time based on the performance of the user(at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]); the performance data characterizing at least one of a physiological measurement of the user (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”), a position of the user ("...the portable fitness monitoring device 100 may be a GPS-enabled portable fitness monitoring device 100 (see [0150])”) for the at least one physical exercise, the performance data being related to performance parameters associated with the at least one physical exercise (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system (see [0072])”);
• a portable device being configured to be worn by a user during the at least one physical exercise specified by the at least one workout, the at least one physical exercise comprising one or more segments, each segment having a set of performance parameters associated with the at least one physical exercise and a set of guidelines based on the set of performance parameters (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals), the portable device having a data processor in communication with the memory (“With reference to FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor, the data comprising the training plan and the performance parameters associated with the at least one physical exercise (“In the embodiment of FIG. 5, in addition to storing application program instructions and saving recorded performance parameter data, the memory 104 may also be used, for example, to store workout routines 608, as described in further detail below. The processor 102 may also be capable of executing the workout routines 608 (see [0065])”), the portable device being in communication with the one or more sensors to receive the performance data related to the at least one physical exercise being executed by the user (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100. The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”), the data processor using the performance data to determine guidance data associated with the training plan and to generate training content audio based on the guidance data (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”); the guidance data determined in real-time based on the performance data of the user, wherein the guidance data is variable based on criteria specified by the training content, the criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance); […]; the portable device […] comprising data characterizing the training plan, […], the portable device monitoring a performance of [the] user […] (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]); and 
• an audio feedback device configured to be worn by the user (“In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device receiving audio signals from the portable device and providing, based on the monitored performance of the user and […] based on the training plan, the training content audio to the user (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the training content audio being generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”. See also [0077]-[0096], particularly, [0082], wherein feedback is provided by comparing the user’s performance with interval goals and selecting appropriate feedback for output based on the comparison).
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] the portable device being configured to connect with at least one other portable device to create a virtual race associated with the at least one workout, the at least one other portable device associated with a second user, the portable device and the at least one other portable device each comprising data characterizing the training plan, the training plan associated with the virtual race, the portable device monitoring a performance of each user while the user and the second user engage in the virtual race, wherein the training plan compress training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to a plurality of users engaging in the virtual race (at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the purpose of integrating live, social competition into the workout plan, for the benefit of motivating the user’s running performance and thereby facilitating their physical training. 
Dibenedetto (‘2050) is also arguably silent on, but Lee et al. teaches: providing, based on the monitored performance of the user and [a] second user engaged in the virtual race and based on the training plan, training content audio generated in real time by the portable device, comprising guidance audio from the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout and to update the user on the user’s results associated with the virtual race (at least at ¶ [0044] wherein the audio device generates the audio based on converting electrical output signals and ¶ [0057] – [0059], wherein the user engages in virtual running races with the profiles of other racers and the device provides audio feedback indicative of the footsteps of the other runners to the user during the race as well as feedback related to the user’s performance on each interval of the workout based on comparing their performance data to goal data).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) and Huhtala et al. to generate audio feedback of virtual races results to update the user on their performance with respect to other athletes, as taught by Lee et al., for the purpose of avoiding the collection of various audio feedback files for the benefit of reducing the start-up cost and time associated with getting the system started and for the purpose of informing the user of their position within the race in an emphasized Lee et al.).
Dibenedetto (‘2050) is also arguably silent on determining the training zones based on a user’s determined lactate threshold heart rate during a historical workout, but Edwards et al. teaches: [an exercise training system, comprising] a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0013], [0020]-[0022], [0025]-[0027], wherein an anaerobic/lactate threshold heart rate for a user is determined during a historical workout and is used to determine training zone ranges based on a percentage of the determined threshold hard rate in Figure 1 and [0031]-[0033]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) to generate training zone content based upon a user’s determined lactate threshold heart rate, as taught by Edwards et al., for the purpose of enabling the creation of training zones which will aid in appropriately testing the user’s athletic abilities and improving their training effectiveness ([0024], [0012], Edwards).
Re claim 10:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the portable device includes a media player for providing entertainment audio to the user via the audio feedback device (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])”).
Re claim 11:
Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the entertainment audio is selected from the group of entertainment audio that consists of: music, a digital audio book (“The music device 500 may also have a data port 506. In embodiments where the music device 500 is a digital music file player, the data port 506 may allow the digital music file player 502 to connect to the computer 600, the server 602, or another network source to download digital music files 508 or other music data, either before a workout or in real-time (e.g. by wireless data streaming)... The data port 506 of these devices may be any component capable of receiving music, such as, for example, a jack or an antennae. In addition to its standard meaning, the term "music" as used herein may also include nonmusical spoken word content including, but not limited to, content typically provided through talk radio shows, podcasts, lectures, seminars, speeches, news pieces, or audio books (see [0103-0104])”).
Re claim 12:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 10 discloses the claimed invention as described above. In re Claim 12, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”) , wherein a volume of the entertainment is temporarily reduced during playback of the guidance audio (at least at ¶ [0118], wherein “In another embodiment, the music may be modified--for example, it may be paused, muted, or its volume may reduced--while the audio performance feedback is being provided”).
Re claim 13:
Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 10 discloses the claimed invention as described above. In re Claim 13, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller” (see [0118])).
Re claim 14:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 14, Dibendetto (‘2050) further discloses wherein the audio feedback device includes headphones (“In one embodiment, the audio output device 300 is a pair of headphones 302” (see [0061])).
Re claim 15:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 15, Dibendetto (‘2050) further discloses, wherein the portable device is a smartphone (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, play music, and do a variety of tasks, thereby constituting a smartphone).
Re claim 16:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 16, Dibendetto (‘2050) further discloses, wherein the portable device is a music player (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, store and play music, and do a variety of tasks. Wherein thereby music is played through this device subsequently where the music device is described).
Re claim 17:
The previous combination of Dibenedetto (‘2050), Huhala et al., Lee et al., and Edwards as applied to claim 9 discloses the claimed invention as described above. In re Claim 17, Dibendetto (‘2050) further discloses, wherein the one or more sensors are in wireless communication with the portable device (“...the sensors 200 may wirelessly transmit uniquely coded data signals that prevent the user's 10 portable fitness monitoring device 100 from receiving data signals from other nearby sensors 200 that are not associated with the user 10 (see [0052])”).
Re claim 18:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), wherein the training plan specifies at least one workout, each of the least one workout specifying at least one physical exercise and performance parameters associated with the at least one physical exercise, the at least one physical exercise comprising one or more segments, each segment having a set of performance parameters associated with the at least one physical exercise and a set of guidelines based on the set of performance parameters (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], zone-based system” (see [0072]))
• a portable device having a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor ("As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), the portable device being configured to be worn by a user during the at least one physical exercise (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity (see [0030])”); […]; the portable device […] comprising data characterizing the training plan, […], wherein the training plan comprises training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to [the] user[…] (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]);
• one or more sensors worn by the user and in communication with the portable device, each of the one or more sensors sensing performance data about the user during the at least one physical exercise in relation to the performance parameters associated with the at least one physical exercise (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness the performance data characterizing at least one of a physiological measurement of the user (“The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”), a position of the user ("...the portable fitness monitoring device 100 may be a GPS-enabled portable fitness monitoring device 100 (see [0150])”) for the at least one physical exercise, the one or more sensors transmitting the performance data to the portable device for processing by the data processor to determine guidance data associated with the training plan (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”; and “When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”), the guidance data determined in real-time based on the performance data of the user, wherein the guidance data is variable based on criteria specified by the training content, the criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance); and 
• an audio feedback device configured to be worn by the user (“The portable fitness monitoring device 100 may be capable of wired or wireless transmission of audio data to one or more audio output devices 300 via the audio output transmitter 112. In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device providing audio signals representing the one or more music files (“...the music device 500 is a digital music file player 502 (e.g. an MP3 player) and the music device receiver 116 is an audio input jack. The digital music file player 502 may include an audio output jack 504 (see [0102])”), the audio feedback device further receiving performance feedback from the portable device and providing, based on the monitored performance of the user […] and based on the training plan, training content audio to the user in combination with the audio signals representing the one or more music files (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”), the training content audio being generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout the at least one physical exercise specified by the at least one workout (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output 
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] the portable device being configured to connect with at least one other portable device to create a virtual race associated with the at least one workout, the at least one other portable device associated with a second user, the portable device and the at least one other portable device each comprising data characterizing the training plan, the training plan associated with the virtual race, the portable device monitoring a performance of each user while the user and the second user engage in the virtual race, wherein the training plan compress training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to a plurality of users engaging in the virtual race (at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running along a particular route. Wherein the portable device monitors the all of the participating users performances while engaging the race in real-time, such as their location, heart rate etc. in ¶ [0038]-[0044], [0046], [0057], [0062], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the  
Dibenedetto (‘2050) is also arguably silent on, but Lee et al. teaches: providing, based on the monitored performance of the user and [a] second user engaged in the virtual race and based on the training plan, training content audio generated in real time by the portable device, comprising guidance audio from the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout and to update the user on the user’s results associated with the virtual race (at least at ¶ [0044] wherein the audio device generates the audio based on converting electrical output signals and ¶ [0057] – [0059], wherein the user engages in virtual running races with the profiles of other racers and the device provides audio feedback indicative of the footsteps of the other runners to the user during the race as well as feedback related to the user’s performance on each interval of the workout based on comparing their performance data to goal data).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) and Huhtala et al. to generate audio feedback of virtual races results to update the user on their performance with respect to other athletes, as taught by Lee et al., for the purpose of avoiding the collection of various audio feedback files for the benefit of reducing the start-up cost and time associated with getting the system started and for the purpose of informing the user of their position within the race in an emphasized fashion to motivate the user to increase their performance and “encourage[] him or her to meet performance goals” (¶ [0059], Lee et al.).
Dibenedetto (‘2050) is also arguably silent on determining the training zones based on a user’s determined lactate threshold heart rate during a historical workout, but Edwards et al. teaches: [an exercise training system, comprising] a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0013], [0020]-[0022], [0025]-[0027], wherein an anaerobic/lactate threshold heart rate for a user is determined during a historical 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) to generate training zone content based upon a user’s determined lactate threshold heart rate, as taught by Edwards et al., for the purpose of enabling the creation of training zones which will aid in appropriately testing the user’s athletic abilities and improving their training effectiveness ([0024], [0012], Edwards).
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Dibenedetto (‘2050), Huhtala et al., Lee et al. and Edwards, as applied to claims 1 and 18, respectively, in view of Thieberger et al. (US Pub. 2009/0312658 A1).
In re Claim 19, the previous combination of Dibenedetto (‘2050), Huhtala et al., Lee et al. and Edwards as applied to claim 1 discloses the claimed invention as described above. Edwards further teachers: wherein a numerical rating of perceived exertion in combination with heart rate values may be used to determine the user’s threshold heart rate (at least at [0013], and [0026], wherein the talk test is described). Dibenedetto is arguably silent on, but Thieberger teaches: [a heart rate zone determination system, comprising] wherein the portable device determines the lactate threshold heart rate of the user by analyzing the heart rate values of the user during the historical workout in view of a perceived exertion of the user (at least at the portable cellular device in [0110], which determines a threshold heart rate of the user by comparing the user’s pulse at various entered relative perceived exertion levels. Wherein the threshold heart rate is determined based on these measurements in [0018], [0021], [0043]-[0044], [0118]. Wherein this is used to determine user zones in [0121]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto and Edwards to determine the lactate threshold heart rate by analyzing heart rate values during a workout in view of perceived exertion input, as taught by Thierberger
In re Claim 20, the previous combination of Dibenedetto (‘2050), Huhtala et al., Lee et al. and Edwards as applied to claim 18 discloses the claimed invention as described above. Edwards further teachers: wherein a numerical rating of perceived exertion in combination with heart rate values may be used to determine the user’s threshold heart rate (at least at [0013], and [0026], wherein the talk test is described). Dibenedetto is arguably silent on, but Thieberger teaches: [a heart rate zone determination system, comprising] wherein the portable device determines the lactate threshold heart rate of the user by analyzing the heart rate values of the user during the historical workout in view of a perceived exertion of the user (at least at the portable cellular device in [0110], which determines a threshold heart rate of the user by comparing the user’s pulse at various entered relative perceived exertion levels. Wherein the threshold heart rate is determined based on these measurements in [0018], [0021], [0043]-[0044], [0118]. Wherein this is used to determine user zones in [0121]). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto and Edwards to determine the lactate threshold heart rate by analyzing heart rate values during a workout in view of perceived exertion input, as taught by Thierberger, to provide an accurate, non-invasive way of determining the user’s threshold heart rate, for the benefit of increasing the ease of access of the system to athletes by reducing/removing the need for specific mechanical sensors. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/             Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “to define or originate by the application of one or more rules or operations”; https://www.merriam-webster.com/dictionary/generate